Citation Nr: 1624360	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for generalized fatigue to include as secondary to contaminated water at Camp Lejeune.

2.  Entitlement to restoration of a 70 percent rating for major depressive disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989.  Service at Camp Lejeune, North Carolina is confirmed in the Veteran's official records.  The Board notes that the Veteran's DD214 notes that the Veteran had a total of over seven years of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a video conference hearing before the Board in November 2015.  

The Board notes that the claims for restoration of a 70 percent rating for major depressive disorder and entitlement to a TDIU have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issues of restoration of a 70 percent rating for major depressive disorder and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran does not have a disorder manifested by fatigue that is related to active duty service including his service at Camp Lejeune, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's claimed fatigue and his active service or a service-connected disability.


CONCLUSION OF LAW

A disorder manifested by fatigue, a separate ratable entity, was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected major depressive disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

For historical purposes, the Veteran submitted a claim of entitlement to service connection for malaise/fatigue in July 2010.  The claim was denied in a September 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for fatigue.  

Post service treatment reports from VA reflect reports of fatigue in March 2010.  At that time associated weight gain and poor libido were noted.  In May 2010, persistent fatigue was reported.  The Veteran was noted to have been stationed at Camp Lejeune for six years and was concerned about dry cleaning solvents in the water.  In July 2010, the Veteran's report of fatigue was noted to be "some better."  In August 2010, the Veteran was noted to have chronic fatigue.  The examiner indicated that various factors including infectious disease process, sleep apnea, or related problems should be considered.  In January 2011, chronic fatigue was reported to be "about the same."  The examiner indicated that the Veteran's fatigue could be related to mild obstructive sleep apnea with periodic limb movement disorder.  

At a September 2010 VA examination, the Veteran reported that he felt exhausted daily.  He indicated that he slept for an appropriate amount of time at night (nine hours on average) but still required naps during the day.  He noted that he felt energetic in the early 1990s but slowly lost his energy and getting through each day was challenging.  

The examiner noted that the Veteran was treated with medication for depression and had undergone a sleep study which revealed mild obstructive sleep apnea.  The examiner noted that the Veteran's fatigue was debilitating, nearly constant, and waxed and waned.  The fatigue did not last twenty-four hours or longer after exercise and the Veteran restricted his routine daily activities about fifty percent for more than twelve hours.  The Veteran endorsed generalized weakness, migratory joint pains, sleep disturbance, inability to concentrate, and forgetfulness.  

During the physical examination, the examiner noted that the Veteran appeared tired.  The examiner diagnosed fatigue, not otherwise specified.  Following an examination of the Veteran and review of the claims file and the Veteran's relevant medical history, the examiner indicated that the Veteran did not meet six of the ten chronic fatigue diagnostic criteria.  The examiner concluded that he was not able to provide an opinion as to whether malaise/fatigue was due to exposure to contaminated water at Camp Lejeune without resorting to speculation.  

A November 2012 decision from the Social Security Administration (SSA) indicates that the Veteran was awarded disability benefits for degenerative disc disease of the cervical and lumbar spine and left shoulder and clavicle pain status post fractures.  A May 2011 psychiatric examination associated with the SSA records reflects that the Veteran reported chemical exposure while in the Marines and he endorsed chronic fatigue and muscle jerking at night.  

The Veteran submitted several articles which noted that only limited studies had been conducted to determine whether the Camp Lejeune contamination was associated with certain diseases and disorders.  Another article noted that only a few studies had been conducted on the Camp Lejeune population and those studies focused on people exposed as children or while their mothers were pregnant with them.  

At a July 2014 VA examination, the Veteran was noted to have general fatigue for about fifteen years which had progressively worsened.  He did not take any medication for fatigue but was reported to have a long history of depression and was taking pain medication and psychiatric medication which was noted to possibly contribute to fatigue.  The examiner reported that the Veteran did not have an acute onset of chronic fatigue syndrome.  The Veteran was reported to have reduced daily activity level to less than fifty percent of the pre-illness level for more than six months.  He did not have any findings, signs, or symptoms attributable to chronic fatigue syndrome but he endorsed an inability to concentrate and forgetfulness.  The Veteran's symptoms did not result in periods of incapacitation.  The Veteran's thyroid function was reported to be normal.  

The examiner concluded that the Veteran's fatigue was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner's rationale was that the Veteran has several co-morbid conditions that can contribute to fatigue.  

At an August 2014 VA mental disorders examination, the Veteran was noted to have diagnoses of major depressive disorder and an unspecified personality disorder.  Following a review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's fatigue was less likely than not caused by service-connected major depressive disorder.  The examiner reported that there was no mental condition of fatigue.  The examiner stated that a psychiatric diagnosis of depression is an assessment of various symptoms and fatigue is just one symptom to establish a diagnosis of a mental condition.  

The examiner indicated that general fatigue is related to multiple co-morbid conditions and basic life stressors.   

At a November 2015 video conference hearing, the Veteran's representative indicated that he believed that the Veteran's fatigue with associated lack of concentration, memory loss, and weakness were either part of the Veteran's depression or were a neurobehavioral effect of the contaminated drinking water at Camp Lejeune.  The representative testified that a medical opinion should have been obtained from a subject matter expert who had experience dealing with Veteran's who were exposed to contaminants at Camp Lejeune.  The representative noted that the Veteran has not been diagnose with chronic fatigue syndrome but instead was reported to have general fatigue.  The Veteran testified that he was in receipt of SSA disability benefits.  He indicated that he received all of his medical treatment through VA.  He reported that he believed that he had a neurological problem associated with fatigue.  The Veteran testified that he got agitated easily, had poor short and long term memory, and had very few relationships.  

In this case, the Veteran's generalized fatigue has been attributed to his service-connected major depressive disorder and other nonservice-connected conditions.  The VA treatment records reflect that the Veteran's fatigue could be related to a disease process, obstructive sleep apnea, or other related problems.  The July 2014 VA examiner related to the Veteran's fatigue to other co-morbid conditions and the August 2014 VA examiner determined that the Veteran's fatigue was a symptom of depression.   The Board notes that the Veteran has not been diagnosed with any disability manifested by fatigue, to include chronic fatigue syndrome.   

As reported above, the record does not indicate, nor does the Veteran allege, that he has a diagnosis for any diagnosed disorders manifested by fatigue, to include chronic fatigue syndrome.  Therefore, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, the Veteran's chronic fatigue is clearly attributed to and a symptom of his service-connected major depressive disorder and related to multiple co-morbid conditions and basic life stressors. 

The Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability/symptoms under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 (West 2014); C.F.R. § 4.14 (2015). 

In this regard, it is important for the Veteran to understand that the problems he has appear associated with his service connected disability, based on the evidence cited.  This finding does not suggest that the Veteran does not have a problem; it is simply of finding regarding what has caused the symptom.  In this regard, there is significant evidence that the problem is the result of a service connected disability (major depressive disorder) and/or a nonservice connected problem (obstructive sleep apnea and/or other physical problems).  Therefore, service connection for fatigue as a separate, ratable entity is not warranted.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.  The Board has considered the attorney's request but finding that the many examinations obtained fulfill the duty to assist the Veteran in this case fully. 

ORDER

Entitlement to service connection for generalized fatigue to include as secondary to contaminated water at Camp Lejeune is denied.


REMAND

In a December 2014 rating decision, the rating for the Veteran's major depressive disorder was reduced from 70 percent to 30 percent, effective March 1, 2015.  In a VA Form 21-0958 dated in January 2015, the Veteran expressed disagreement with the reduction for major depressive disorder.  

The Board notes that in a March 2013 rating decision (which proposed to reduce the Veteran's 70 percent rating for major depressive disorder), the Veteran was denied entitlement to a TDIU.  The Veteran submitted a VA Form 21-0958 dated in January 2015 and indicated that he was seeking entitlement to a TDIU.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC). See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to restoration of a 70 percent rating for major depressive disorder and entitlement to a TDIU must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claims for entitlement to restoration of a 70 percent rating for major depressive disorder and entitlement to a TDIU, or (2) the time period for doing so expires, whichever occurs first

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


